 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     DIAMOND RESORTS CORPORATION, et
11   al.,                                                  Case No.: 2:19-cv-00227-APG-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 66]
14   KYLE BROWN, et al.,
15          Defendant(s).
16         Pending before the Court is the motion to withdraw as counsel filed by Defendants’
17 attorneys. Docket No. 66. The motion was filed on an emergency basis. See id. Insufficient
18 justification has been presented with respect to the request for emergency relief, so the Court
19 declines to give the motion expedited treatment. Instead, the motion will be briefed and decided
20 in the ordinary course. In the interim, counsel remain responsible for meeting any and all deadlines
21 in the case.
22         IT IS SO ORDERED.
23         Dated: October 1, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
